Martin, P. J.
(concurring). The record discloses a predetermined effort to select one and only one man for the position of examiner. We find that twenty-seven applicants, all of whom passed the written examination with a higher mark than the respondent Jablonower, were failed in the oral test, although it was conceded on the argument that many of such applicants had years of experience and were exceptionally able. The oral examination of some of the petitioners herein, judged objectively, was far superior to that of Jablonower. Despite that fact they were all failed.
It is argued by the petitioners that:
“ There is no question but that petitioners, had they been given a percentage rating, would have received a much higher rating than a mere passing mark, and a higher rating than respondent Joseph Jablonower, since he had less experience in the public *443school system and in assisting the Board of Examiners than any of the petitioners.
“ Petitioners thus far surpassed respondent Jablonower in both the written test and in experience, which parts of the examination had a weight of 8 out of a total of 10 points.”
The record appears to sustain the contention of the petitioners.
Phonographic recordings of part II of the oral examinations were made. The representative of the respondent municipal civil service commission stated to the court at Special Term that the records were not clear by reason of “ operational difficulties.” Despite that statement and a statement to the same effect in the brief submitted on behalf of the municipal civil service commission, the members of this court insisted on hearing the records and went to Radio Station W.N.Y.C. for that purpose. The members of this court found no such operational difficulties and had no difficulty in understanding the records and were impressed by the comparative incompetence of the respondent Jablonower, as reflected by this oral demonstration.